 
 
I 
108th CONGRESS 2d Session 
H. R. 5125 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2004 
Mrs. Maloney (for herself, Mr. Shays, Mr. Weiner, Mr. Hoeffel, Mr. George Miller of California, Ms. Baldwin, Ms. DeLauro, and Mr. Oberstar) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select) 
 
A BILL 
To extend the operation of the National Commission on Terrorist Attacks on the United States to serve as a resource for the President and Congress, and for other purposes. 
 
 
1.FindingsThe Congress makes the following findings: 
(1)On July 22, 2004, the National Commission on Terrorist Attacks on the United States released its report that made 41 recommendations for the President and Congress to implement. 
(2)On August 21, 2004, the National Commission on Terrorist Attacks on the United States formally terminated. 
(3)Since issuing the final report and since the formal termination of the National Commission on Terrorist Attacks on the United States, individual members of the Commission have been testifying frequently before Congress on their recommendations and have been traveling the country promoting their recommendations. 
(4)Since the time and knowledge of the members of the National Commission on Terrorist Attacks on the United States are in constant demand by the Congress and the American people, the Commission's mandate should be extended an additional 18 months so the Congress may use the knowledge and resources of the members and their staff to implement the recommendations. 
(5)Some aspects of the September 11th terrorist attacks upon the United States still need to be investigated.  
(6)With an extension, the National Commission on Terrorist Attacks on the United States will have the opportunity to complete their investigations into those aspects, including the emergency personnel response to the attacks in New York City. 
2.Extension of National Commission on Terrorist Attacks on the United States 
(a)Extension of termination dateSection 610(c) of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 6 U.S.C. 101 note; 116 Stat. 2413) is amended to read as follows: 
 
(c)TerminationThe Commission, and all the authorities of this title, shall terminate on the date that is the earlier of— 
(1)the date on which the chairman and vice chairman of the Commission determine that the Commission has done all it can to assist Congress with respect to the recommendations contained in the final report submitted under subsection (b); or 
(2)July 24, 2007.. 
(b)Additional functions after submittal of final reportSection 604(a) of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 6 U.S.C. 101 note; 116 Stat. 2409) is amended— 
(1)by striking and at the end of paragraph (2); 
(2)by changing the period at the end of paragraph (3) to a semicolon; and 
(3)by adding at the end the following new paragraphs: 
 
(4)serve as a resource to the President and Congress with respect to the findings and recommendations of the Commission contained in the final report submitted pursuant to section 610(b) and to monitor the progress of the President and Congress in implementing such recommendations; and 
(5)investigate and issue a supplemental improvements made, and improvements still required, in Federal, State, and local emergency communication and coordination.. 
(c)Conforming amendment to purposes of CommissionSection 602 of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 6 U.S.C. 101 note; 116 Stat. 2408) is amended— 
(1)by striking and at the end of paragraph (4); 
(2)by changing the period at the end of paragraph (5) to a semicolon; and 
(3)by adding at the end the following new paragraphs: 
 
(6)to serve as a resource to the President and Congress, and to monitor the implementation of recommendations contained in the final report submitted pursuant to section 610(b); and 
(7)to investigate and issue a supplemental improvements made, and improvements still required, in Federal, State, and local emergency communication and coordination.. 
(d)Additional fundingSection 611 of such Act (6 U.S.C. 101 note; 116 Stat. 2413) is amended_ 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Authorization of appropriations for post-final report activitiesIn addition to the amounts made available to the Commission under subsections (a) and (b), there is authorized to be appropriated $3,000,000 for each of fiscal years 2005 through 2007 to the Commission for purposes of the activities of the Commission under this title.. 
(e)Effective dateThe amendments made by this section shall take effect July 24, 2004. 
 
